Citation Nr: 0927980	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a service connection claim for peripheral neuropathy, 
on a direct basis and as secondary to Agent Orange.  

2. Entitlement to service connection for a skin rash, on a 
direct basis and as secondary to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to 
November 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO continued 
and confirmed a prior denial of service connection for 
peripheral neuropathy and denied service connection for a 
skin rash.  In a February 2006 RO rating decision from 
Montgomery, Alabama the RO continued the previous denials of 
service connection for peripheral neuropathy (claimed as 
right upper peripheral neuropathy).  

In June 2009, the Veteran testified at a Board hearing before 
the undersigned.  A copy of the transcript has been 
associated with the claims folder.  

The issues of service connection for peripheral neuropathy 
and a skin rash are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The RO denied service connection for peripheral neuropathy 
in July 2002, the Veteran did not file a substantive appeal, 
and the RO decision became final.  

2. Evidence received since the July 2002 decision raises a 
reasonable possibility of substantiating the service 
connection claim for peripheral neuropathy.  


CONCLUSIONS OF LAW

1. The July 2002 RO decision that denied the Veteran's 
service connection claim for peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2. Evidence received since the July 2002 decision is new and 
material, and the Veteran's service connection claim for 
peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for peripheral 
neuropathy, in this case, the Board concludes that this law 
does not preclude the Board from adjudicating this matter.  
The Board is taking action favorable to the Veteran with 
regard to the new and material issue on the appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

A July 2002 rating decision denied service connection for 
peripheral neuropathy.  The Veteran filed a notice of 
disagreement in August 2002, but did not file a substantive 
appeal.  The July 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The 
Veteran filed a claim to reopen service connection for 
peripheral neuropathy in October 2003.  The RO issued a new 
rating decision in May 2004 which denied service connection 
for peripheral neuropathy.  The Veteran filed a timely and 
proper notice of disagreement and substantive appeal.  The RO 
again denied service connection for peripheral neuropathy 
(claimed as right upper peripheral neuropathy) in February 
2006.  This new claim may be considered on the merits only if 
new and material evidence has been received since the July 
2002 decision.  

Prior to the July 2002 decision, the evidence in the claims 
file consisted of a diagnosis of peripheral neuropathy from a 
private doctor from August 2001 and the Veteran's April 2002 
claim.  

After the July 2002 decision, the evidence in the claims file 
consisted of the Veteran's statements; several VA records 
which show a history and/or past diagnosis of peripheral 
neuropathy; a May 2005 VA primary care note showing a 
diagnosis of upper and lower extremity peripheral neuropathy; 
and a June 2009 Board transcript with the Veteran's testimony 
of experiencing peripheral neuropathy since his service.  

The Board finds that new and material evidence has been 
submitted subsequent to the July 2002 rating decision.  The 
additional evidence shows a current diagnosis which raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for peripheral neuropathy is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for peripheral neuropathy, to that 
extent, the appeal is granted.  


REMAND

The Veteran has not received proper VCAA notice regarding 
disability ratings and effective dates for his service 
connection claims that are currently on appeal.  On remand, 
this procedural deficiency should be corrected.  

Under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), VA must 
consider claims on both a direct and presumptive basis.  
Currently, there is insufficient evidence in the file to make 
a decision on the Veteran's claim for both peripheral 
neuropathy and a skin rash.  The Veteran mentioned several 
times that he was treated at the Dayton, Ohio VA Medical 
Center; the Veteran referenced these records in a February 
2006 statement and at the June 2009 Board hearing 
(Transcript, p 6-7).  The Veteran claimed he was treated in 
Dayton several years after he separated from service 
(November 1970).  Id.  On remand, efforts to obtain these 
records should be made and documented.  

Additionally, the Veteran mentions a September 2005 VA record 
or nerve scan in a November 2005 statement.  Although an 
entry is made regarding a neurology scan in his VA medical 
records, there is no actual study or interpretation of a 
study anywhere in his records.  It appears that this study is 
actually an imaging document only available within the VA 
records system.  On remand, this record should either be 
obtained or the results should be interpreted.  

The Veteran should be given a VA examination for peripheral 
neuropathy to determine whether it is related to his service.  
The Veteran was diagnosed with peripheral neuropathy in an 
August 2001 private medical record.  As mentioned, many of 
the Veteran's VA records simply mention a past diagnosis of 
peripheral neuropathy.  For example, a February 2004 VA 
record notes a history of a past diagnosis of peripheral 
neuropathy, finds current decreased sensation, but also 
documents a normal neurological examination ("nerves all 
intact").  A May 2005 VA record shows a diagnosis of 
peripheral neuropathy of the upper and lower, motor and 
sensory extremities.  However, a June 2005 primary care note 
mentioned an X-ray which found encroachment in the Veteran's 
cervical spine and diagnosed peripheral neuropathy with 
degenerative joint disease.  A January 2008 VA primary care 
record finds an assessment of right ulnar neuropathy only 
("mild by [nerve conduction velocity] September 2005").  
The VA examiner should clarify the etiology and diagnosis of 
the Veteran's peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action: 

1. Provide the Veteran with an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for his claims.  

2. Request records from the Dayton, Ohio, 
VA Medical Center (between 1970 and 1976) 
and associate them with the file.  
Documentation for any negative response is 
requested.  

3. Associate with the file the results 
from the September 2005 neurology scan.  
If this cannot be accomplished, ensure 
that the VA examiner can access and review 
the scan results.  

4. Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of his peripheral 
neuropathy.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should:  
*	Indicate whether there is a 
50 percent probability or greater 
that clinical onset of any peripheral 
neuropathy found began in service or 
is otherwise related to the Veteran's 
service and 
*	address the Veteran's VA medical 
records and clarify the etiology of 
the Veteran's peripheral neuropathy.  
A complete rationale should be given for 
all opinions reached.  

5. Re-adjudicate the claims for service 
connection for peripheral neuropathy and a 
skin rash.  If the decision remains in any 
way adverse to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


